Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




Inventor: Pradeep Singh			:
Application No. 16/246,499			:		Decision on Petition under
Filing Date: January 13, 2019			:		37 C.F.R. §§ 1.78(c) and 1.78(e)
Patent No. 10,867,286				:
Issue Date: December 15, 2020		:	
For: Social Alarms and Reminders		:


This is a decision on the renewed petition under 37 C.F.R. §§ 1.78(c) and 1.78(e) filed       August 11, 2021.

The petition is DISMISSED.

A renewed petition correcting the deficiencies identified in the instant decision may be filed.  The petition fee was paid on December 22, 2020.  Therefore, the renewed petition does not need to include a petition fee.  

The following benefit claims are relevant to this decision:

	(1)	This application is a continuation of Application No. 16/021,285; and
	(2)	Application No. 16/021,285 claims the benefit of Application No. 62/528,018.

A petition seeking to add benefit claims (1) and (2) set forth above was filed on December 22, 2018.

The Office issued a decision dismissing the petition on July 22, 2021.

The decision states each distinct subject should be filed as a separate paper.  Specifically, the decision states,

Pursuant to 37 C.F.R. § 1.4(d), each “distinct subject, inquiry order must be contained in a separate paper” because “different matters may be considered by different branches or sections of the Office.”  Patentee has combined a request to correct inventorship with the petition.  

The decision states the decision only addresses the petition under 37 C.F.R. § 1.78.  The decision states, “If patentee wishes to change the inventorship (or the applicant), a separate paper requesting such a change must be submitted.”

The decision requires the submission of a request for a certificate of correction (“RCC”) correcting the front page of the patent to reflect the desired benefit information.

The renewed petition and a RCC were filed on August 11, 2021.

The RCC seeks to amend the front page to include the desired changes to the benefit information of record.  If the RCC was limited to changes to benefit information, the renewed petition would be granted.  Unfortunately, the RCC includes two additional subjects.

The RCC seeks to have the front page of the patent amended to show the applicant as Acintyo, Inc. instead of Pradeep Singh.1  The extent to which a RCC reflecting a change in inventorship requires resolution of the following issues unrelated to the changes to the benefit information:

	(1)	Have the requirements to change the applicant to Acintyo, Inc. been satisfied?
(2)	Can a certificate of correction be issued to list an entity as the applicant even if the entity was not an applicant of record at the time the patent issued?2

The RCC seeks to have the front page of the patent amended to show two additional inventors.  The extent to which a RCC reflecting a change in inventorship requires resolution of the following issues unrelated to the changes to the benefit information:

	(1)	Have the requirements to add Ashish Deopura as an inventor been satisfied?
(2)	Have the requirements to add Varun Gupta as an inventor been satisfied?
(3)	Can a certificate of correction be issued to list inventors that were not actually inventors of record at the time the application issued as a patent?

The RCC raises subjects separate and distinct from the issues concerning the benefit information of record, and the separate and distinct subjects are not subjects handled by the Office of Petitions.  As a result, the RCC is unacceptable.

In view of the prior discussion, the petition is dismissed.

A renewed petition and a new RCC may be filed in response to this decision.  A new fee does not need to be filed for the RCC.  The new RCC should only include changes related to the benefit claims.  In other words, the new RCC should not include changes pertaining to inventorship or the applicant.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.3  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions




    
        
            
    

    
        1 The RCC asserts 37 C.F.R. § 1.46 states a certificate of correction and a petition under 37 C.F.R. § 1.182 may be used to change the applicant after issuance of a patent.  However, 37 C.F.R. § 1.46 does not refer to the certificates of correction.  
        2 The Office notes, a certificate of correction changing the name of an assignee to a new entity will not be issued unless the entity was actually an assignee on the date the patent issued.  The RCC raises the issue of whether the fact the requirements to change the applicant to an entity satisfied after a patent has issued is sufficient to establish the entity was the applicant at the time the patent issued. 
        3 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.